DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding claims 1-2, 6-7, 9-12, 15, 17-20, 23-25 filed 11/03/2021 have been fully considered but they are not persuasive. 
Regarding the argument that the feature the headphone HRTF related to acoustics of the headphone itself overcome the Riggs reference, the examiner argues that Riggs in Para [0101] disclose that the microphone detects the acoustics of the headphone itself. Therefore the hrtf is related to acoustics of the headphone itself.

Allowable Subject Matter
Claims 13, 22, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-7, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Norris et al (US 2018/0139565 A1) and further in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/0101160 A1).
Regarding claim 1, Nystrom et al disclose a system comprising: at least one computer medium that is not a transitory signal and that comprises instructions executable by at least one processor to (Nystrom et al; Para [0067]): access at least first and second sets of head related transfer functions (HRTF) associated with respective first and second distances from a location, the first distance being shorter than the second distance (Nystrom et al; Fig 8; Para [0064];[0079]); identify a demanded distance of at least one audio object (Nystrom et al; Fig 8; Para [0088]) and process the audio object using the first HRTF to render the audio object (Nystrom et al; Fig 8; Para [0088]); but do not expressly disclose select at least a first HRTF from the first set of HRTF based at least in part on the demanded distance being closer to the first distance than to the second distance; subtract from the first HRTF a headphone HRTF derived using at least one speaker in a headphone and at least one microphone in the headphone to render a modified first HRTF; the headphone HRTF related to acoustics of the headphone itself: and process the audio object using the modified first HRTF to render the audio object . However, in the same field of endeavor, Norris et al disclose a system of binaural audio rendering comprising select at least a first HRTF from the first set of HRTF based at least in part on the demanded distance being closer to the first distance than to the second distance (Norris et al; Fig 9; object 930 closer to 9400 than position on circle 1; Para [0254]-[0256]). It would have been obvious to one 

Regarding claim 2, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, but do not expressly disclose wherein the first set of HRTF is associated with a first sphere having a radius of the first distance and the second set of HRTF is associated with a second sphere having a radius of the second distance. Also, Norris et al disclose a system of binaural audio rendering wherein the first set of HRTF is associated with a first sphere having a radius of the first distance and the second set of HRTF is associated with a second sphere having a radius of the second distance (Norris et al; Para [0257]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf selection taught by Norris as hrtf selection in the audio system taught by Nystrom because both disclosures teach hrtf determination for spatial audio rendering. The motivation to do so would have been the reduction of processing power consumption.

Regarding claim 6, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 2, comprising a third set of HRTF associated with a third sphere having a radius equal to a third distance shorter than the first distance, and the instructions are executable to: responsive to identifying the demanded distance being between the first and third distances, process the audio object using an interpolation of at least the first HRTF and at least one HRTF from the third set of HRTF (Nystrom et al; Para [0043]-[0046)).

Regarding claim 7, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, wherein the instructions are executable to: select at least the first HRTF from the first set of HRTF based at least in part on a demanded bearing of the audio object (Nystrom et al; Para [0089)).

Regarding claim 23, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, but do not expressly disclose wherein the first HRTF and the headphone HRTF are both established based on input from one or more microphones. However, in the same field of endeavor, Riggs et al disclose a system of head related transfer function measurement wherein the first HRTF and the headphone HRTF are both established based on input from one or more microphones (Riggs et al; Para [0101]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf measurement taught by Riggs as hrtf measurement in the audio system taught by Nystrom un view of Udesen. The motivation to do so would have been to improve the accuracy of the hrtf measurement.

Regarding claim 24, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, but do not expressly disclose wherein the at least one processor is configured with instructions to: use input from at least one microphone to measure the acoustics of the headphone itself. However, in the same field of endeavor, Riggs et al disclose a system of head 

Regarding claim 25, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, wherein the processor is configured with instructions to: with the head of a wearer in a first orientation and HRTF measurement components at a first radial distance from the wearer, establish the first set of HRTFs (Nystrom et al; Fig 8); and with the head of a wearer in the first orientation and HRTF measurement components at a second radial distance from the wearer, establish the second set of HRTF (Nystrom et al; Fig 8).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1).
Regarding claim 9, Nystrom et al disclose a method, comprising: establishing plural sets of head related transfer functions (HRTF) associated with respective plural radial distances from a headphones and outside the headphones (Nystrom et al; Fig 8; Para [0064];[0079]); but do not expressly disclose and providing the plural sets of HRTF .

Claims 10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of Lee et al (US 2019/0215637 A1).
Regarding claim 10, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone; using signals from the microphone generated in response to energizing the speakers in the first set of speakers to establish a first of the sets of HRTF energizing speakers in a second set of speakers located at the second radial distance from the microphone; and using signals from the microphone generated in response to energizing the speakers in the second set of speakers to establish a second of the sets of HRTF. However, Lee et al disclose a system of binaural audio rendering wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone; using signals from the microphone generated in response to energizing the speakers in the first set of speakers to establish a first of the sets of HRTF (Lee et al; Fig 10; Para [0046]; [0081][0102]) energizing speakers in a second set of speakers located at the second radial distance from the microphone (Lee et al; Fig 10; Para [0046]; [0081 ][0102]); and using signals from the microphone generated in response to energizing the speakers in the second set of speakers to establish a second of the sets of HRTF (Lee et al; Fig 10; Para [0046]; [0081][0102]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf 

Regarding claim 15, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, wherein speakers in the first set of speakers are not radially aligned with respective speakers in the second set of speakers (Nystrom et al; Fig 9).

Regarding claim 16, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, wherein speakers in the first set of speakers are arranged in aring (Nystrom et al; Fig 8).

Regarding claim 17, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, but do not expressly disclose wherein speakers in the first set of Speakers are arranged in a sphere. Also, Lee et al disclose a system of binaural audio rendering wherein speakers in the first set of speakers are arranged in a sphere (Lee et al; Fig 10; Para [0046]; [0081][0102]) It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf acquisition taught by Lee as hrtf selection in the audio system taught by Nystrom because both disclosures teach hrtf determination for spatial audio rendering. The motivation to do so would have been the reduction of processing power consumption.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 Al) in view of Riggs et al (US 2017/0332186 Al) and further in view of Udesen et al (US 2015/00101160 Al) and further in view of Lyren et al (US 9,591,427 B1).
Regarding claim 11, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone; using signals from the microphone generated in response to energizing the speakers in the first set of speakers at the first radial distance to establish a first of the sets of HRTF; moving the speakers in the first set of speakers to a second radial distance from the microphone; energizing the speakers in the first set of speakers located at the second radial distance from the microphone; and using signals from the microphone generated in response to energizing the speakers at the second radial distance to establish a second of the sets of HRTF. However, Lyren et al disclose a system of binaural audio rendering wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone (Lyren et al; col 27; lines 1-25); using signals from the microphone generated in response to energizing the speakers in the first set of speakers at the first radial distance to establish a first of the sets of HRTF (Lyren et al; col 27; lines 1-25); moving the speakers in the first set of speakers to a second radial distance from the microphone (Lyren et al; col 27; lines 1-25); energizing the speakers in the first set of speakers located at the second radial distance from the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of and further in view of Farina et al (NPL, Measuring Spatial MIMO impulse responses in rooms employing Spherical transducer Arrays).
Regardi.ng claim 12, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing at least one speaker at the origin; detecting sound emitted by the speaker using plural microphones in a first set of microphones located at the first radial distance from the at least one speaker; using signals from the microphones in the first set of microphones to establish a first of the sets of HRTF; detecting sound emitted by the speaker using plural microphones in a second set of microphones located at the second radial distance from the at least one speaker, and using signals from the microphones in the second set of microphones to establish a .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of Norris et al (US 2016/0080577 A1).
Regarding claim 21, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose comprising: prompting a wearer of the headphones to orient his head at a first orientation, with coefficients of a first FIR filter being determined at the first orientation, and then .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2018/0139565 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1).
Regarding claim 18, Norris et al disclose a system comprising: at least one processor configured with instructions to (Norris et al; Para [0437]): determine first head related transfer functions (HRTF) associated with respective concentric rings or spheres located at respective radial distances spaced outside of a headphone (Norris et al; Fig 9; Para [0254]-[0256]; left hrtf); determine at least a second HRTF for the headphone (Norris et al; Fig 9; Para [0254]-[0256]; right hrtf); but do not expressly disclose determine at least a second HRTF for the  acoustics of how a user hears sound with the 

Regarding claim 19, Norris in view of Riggs et al and further in view of Udesen disclose the disclose the system of Claim 18, but do not expressly disclose wherein the instructions are executable to: convolute the first HRTF together prior to subtracting the second HRTF from the first HRTF. However, Udesen disclose a system of head related transfer function determination wherein the instructions are executable to: convolute the first HRTF together prior to subtracting the second HRTF from the first HRTF (Udesen; Para [0046]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf determination taught by Udesen as hrtf measurement in the audio system taught by Nystrom un view of Udesen because both disclosures teach hrtf determination for spatial audio rendering. The motivation to do so would have been to improve the accuracy of the hrtf measurement.

Regarding claim 20, Norris in view of Riggs et al and further in view of Udesen disclose the disclose the instructions are executable to: select at least a first HRTF based at least in part on the demanded distance being closer to the radial distance associated with the first HRTF than to radial distances associated with HRTF other than the first HRTF (Norris et al; Fig 9; object 930 closer to 9400 than position on circle 1; Para [0254]-[0256]); and process the audio object using the first HRTF to render the 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651